Case: 4:18-cr-00745-RWS Doc. #: 35-2 Filed: 03/01/19 Page: 1 of 1 PageID #: 144


H Vhshington University in St. Iouis
     Vice Chancellor for Finance & Chief Financial Officer



     February 20,2019




    The Hon. Rodney W. Sippel
    Chief Judge, United States District Court for the Eastern District of Missouri
    Thomas F. Eagleton U.S. Courthouse
    I I I South 10tr Street
    St.   Louis, MO 63102

              Re   United States v. Barbara Skudrzyk

    Dear Judge Sippel:

              I appreciate the opportunity to share some additional information about the impact on Washington
    University of Ms. Skudrzyk's crimes. Because my colleagues in the Department of Medicine and Division of
    Medical Education have already provided you with an account of the effects of her fraud on their units, this
    letter will focus on some of the broader institutional impacts.

             Washington University consists of numerous units devoted to supporting the University's missions of
    teaching, research, scholarship and service. The University has many administrative offices that support the
    academic efforts and experience of its faculty and students. For many months, Ms. Skudrzyk's misconduct has
    diverted the time and attention of multiple offices away from their mission-serving efforts. The discovery,
    investigation and aftermath of her crimes have placed an enormous burden on, for example, the Office of
    Intemal Audit, the Washington University Police Department, the School of Medicine Protective Services, the
    Office of the Vice Chancellor for Finance, the Auxiliary Enterprises offrce, the Insurance and Risk
    Management office, and the Office of the Vice Chancellor & General Counsel. Each of these units has been
    required to devote significant amounts of time - in some cases up to 1,000 hours - to addressing Ms.
    Skudrzyk's crimes, to the detriment of other mission-related needs of the University.

              In addition, the reputational harm caused by Ms. Skudrzyk's actions has affected the University's
    relationships with potential donors. For example, a large donor-advised fund has sent a written inquiry to the
    University seeking information about Ms. Skudrzyk's fraud, raising the prospect of loss of donations to support
    the University's core mission.

              Although not quantifiable, one of the most damaging impacts stems from Ms. Skudrzyk's betayal of
    the trust placed in her. For those at the University who work hard to help the University be a valuable member
    of its many communities, our success depends on the ability to forge trusting working relationships with our
    colleagues and to rely on their commitment to a common mission. Ms. Skudrryk's fraud involved the years-
    long deceit of numerous people who entrusted her with responsibility and friendship and relied on her good
    faith. Her betrayal of that trust continues to be felt by many, many members of the University.

    Sincerely,


    G>= T\
    Amy B. Kweskin
    Vice Chancellor for Finance & Chief Financial Officer




Washington University in St. Louis, Campus Box 1001, 700 Rosedale Avenue, St. Louis, Missouri 63 I l2
(314) 935-9018, Fu: (314)935-7371, amy.b.kweskin@wustl.edu, www.wustl.edu
